Filed 11/18/21 P. v. Bitson CA2/1
Opinion following transfer from Supreme Court
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 THE PEOPLE,                                                      B301565

           Plaintiff and Respondent,                              (Los Angeles County
                                                                  Super. Ct. No. BA434959)
           v.

 MORGAN BITSON,

           Defendant and Appellant.


      APPEAL from an order of the Superior Court of
Los Angeles County, James R. Dabney, Judge. Affirmed.
      Stephen Temko, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra and Rob Bonta, Attorneys General,
Lance E. Winters, Chief Assistant Attorney General, Susan
Sullivan Pithey, Assistant Attorney General, Charles S. Lee and
David A. Wildman, Deputy Attorneys General, for Plaintiff and
Respondent.
       Morgan Bitson and her boyfriend Tristan Bennett killed
Bitson’s four-year-old son. Jurors convicted Bitson of multiple
crimes including second degree murder. This court previously
affirmed the judgment. In June 2019, Bitson filed a petition
under Penal Code1 section 1170.95 to vacate her murder
conviction. The trial court found that she failed to demonstrate a
prima facie case entitling her to relief and denied her petition. In
a nonpublished opinion, this court affirmed the trial court’s order.
       The California Supreme Court granted defendant’s petition
for review and ordered us to reconsider the case in light of
People v. Lewis (2021) 11 Cal.5th 952 (Lewis).) Under Lewis, the
trial court erred in failing to appoint counsel for Bitson. (Lewis,
at p. 957.) The error, however, was harmless because, as a
matter of law, Bitson cannot establish a prima facie case for
resentencing. (See id. at pp. 957–958 [error in failing to appoint
counsel should be evaluated for prejudice under standard
articulated in People v. Watson (1956) 46 Cal.2d 818].) We thus
affirm the trial court’s denial of Bitson’s section 1170.95 petition
for resentencing notwithstanding the failure to appoint counsel.

                         BACKGROUND

1.    Bitson and Bennett Kill Bitson’s Four-Year-Old Son
      The following background is taken from this court’s opinion
following Bitson’s appeal from the judgment of conviction.
      “Defendants Morgan Bitson and her boyfriend Tristian
Bennett killed Bitson’s four-year-old son Major Woods. The fatal
blow severed Woods’s liver in two, causing him to bleed profusely.
Prior to that time, defendants inflicted many additional wounds

      1   Undesignated statutory citations are to the Penal Code.




                                    2
on Woods. While in their care, Woods suffered broken ribs, burn
marks, bruises, a broken arm, and the loss of vision. Defendants
restricted Woods’s food, causing him to suffer from hunger and
chronic stress and to lose muscle tissue. Although the evidence
did not show if Bitson or Bennett inflicted the fatal blow, the
overwhelming evidence demonstrated that both abused him; one
or both inflicted the fatal wound; and both lied about the events
causing Woods’s death.” (People v. Bitson (Dec. 20, 2018,
B275154) [nonpub. opn.].)
       Bitson and Bennett were the only persons responsible for
Woods’s care. “Forensic pathologist James Ribe performed an
autopsy and testified at length about Woods’s injuries, finding
them ‘too numerous to count.’ Ribe’s undisputed testimony
indicated that within hours of his death, Woods had suffered
blunt force trauma to his abdominal cavity inflicted by an adult,
which severed his liver in two. The trauma also bruised Woods’s
diaphragm, caused a blood clot in Woods’s back, and affected his
inferior vena cava. Ribe opined that Woods’s death was not
accidental but was a homicide.
       “Ribe described some of Woods’s external injuries at the
time of his death. The front and back of Woods’s upper body were
bruised. His left shoulder was bruised. He had two abrasions on
the backside of his ribcage. The abrasions on Woods’s ribcage
were indicative of blunt force trauma. Underneath the abrasions,
there was bruising and hemorrhaging, also indicative of blunt
force trauma. Woods’s ninth and tenth ribs were fractured. The
fractures were ‘complex,’ suggesting that some were partially
healed and others were new. The new fractures occurred minutes
or hours before Woods’s death. Woods’s left arm was fractured.
The fracture occurred by someone twisting or wrenching the arm.




                                  3
      “Woods’s neck contained marks from someone’s nails. The
marks were under Woods’s jawline and along his windpipe.
Woods’s arms, legs, neck, torso, left hip, and right thigh
contained white scars. The white marks were from burns that
appeared to be from a hot object or hot water. Ribe opined that
the burn marks were weeks or months old.
      “A red mark on Woods’s forearm was from a recent injury.
His arms and legs contained additional ‘linear marks’ that had
started to scab. The back of Woods’s neck and left shoulder had
loop marks, indicating that someone hit Woods with a cord.
      “Woods’s abdomen was ‘intensely distended.’ He appeared
thin and emaciated. Woods’s ribs protruded. His arms and legs
were thin. His tissue was ‘wasting,’ i.e., lacking muscle tissue
and fat. At the time of his death, Woods was malnourished. His
body weight was far below normal for his age. Woods’s thymus
gland was abnormally small. The shrinkage of the thymus gland
was caused by pain, fear, malnutrition, or emotional stress over a
period of weeks or months.
      “The inside of Woods’s lip was lacerated. His back was
scarred. His right knee and right ankle were bruised, his left
ankle was injured. The inside of his left leg contained abrasions
indicative of a small, sharp object. Woods’s head was bruised
indicating ‘blunt force impact to the right side of the head above
the ear.’ This injury occurred minutes to hours before Woods’s
death. The ‘bright red bleeding in the tissue that appeared fresh’
showed that the wound occurred shortly before Woods’s death.
      “In addition to the head injury, Woods suffered numerous
injuries within a few days of his death. A laceration inside the
mucous membrane in Woods’s lip had not healed. A red cut
inside Woods’s left arm was recent. Linear abrasions caused by a




                                   4
small sharp object on Woods’s left leg were recent. Shortly before
his death, Woods’s ribs had been broken and Woods’s left arm
had been fractured just above his elbow. Ribe determined the
fracture was within one day of death by dissecting the arm and
arm bone and finding fresh bleeding under the skin.” (People v.
Bitson, supra, B275154.)
       In undisputed testimony, a child abuse pediatrician opined
that “the cause of Woods’s death was ‘severe protruding blunt
force trauma to the abdomen which caused a complete breaking
of the liver into two pieces.’ ‘It’s caused by a very forceful, kick,
stomp, or punch into the abdomen.’ ” (People v. Bitson, supra,
B275154.) “Bitson, Bennett, and Woods were in their bedroom
when the fatal blow was inflicted.” (Ibid.)

2.    Jury Instructions
      During Bitson’s jury trial, the trial court instructed jurors:
“A person may be guilty of a crime in two ways. One, he or she
may have directly committed the crime. I will call that person
the perpetrator. Two, he or she may have aided and abetted a
perpetrator, who directly committed the crime. [¶] A person is
guilty of a crime whether he or she committed it personally or
aided and abetted the perpetrator.”
      The trial court instructed jurors on natural and probable
consequences as follows: “A defendant may be found guilty of as
an aider and abettor not only of the crimes they intend to aid and
abet but also of any crimes committed by the perpetrator that are
the natural and probable consequences of the target crime. [¶]
The People are alleging that the defendant originally intended to
aid and abet child abuse likely to cause death or great bodily
injury. [¶] To prove that the defendant is guilty of second
degree murder under this theory, the People must prove that: [¶]



                                     5
1. The defendant is guilty of child abuse likely to cause death or
great bodily injury; [¶] 2. During the commission of child abuse
likely to cause death or great bodily injury a coparticipant in that
crime committed the crime of second degree murder; [¶] AND [¶]
3. Under all of the circumstances, a reasonable person in the
defendant’s position would have known that the commission of
the second degree [murder] was a natural and probable
consequence of the commission of the abuse likely to produce
death or great bodily injury.”
       The trial court instructed jurors on the definition of second
degree murder, including defining malice. The court defined
express malice as having the intent to kill. The court instructed
the jury that implied malice included acting deliberately or
failing to act with conscious disregard for human life. The court
further instructed the jury that “[a]n act causes death if the
death is the direct, natural, and probable consequence of the act
and the death would not have happened without the act. A
natural and probable consequence is one that a reasonable person
would know is likely to happen if nothing unusual intervenes.”
       The court also instructed jurors on involuntary
manslaughter as follows: “When a person commits an unlawful
killing but does not intend to kill and does not act with conscious
disregard for human life, then the crime is involuntary
manslaughter.” “An unlawful killing resulting from a willful act
committed without intent to kill and without conscious disregard
of the risk to human life is involuntary manslaughter.” As
relevant to the current appeal, the court further instructed
jurors: “In order to prove murder the People have the burden of
proving beyond a reasonable doubt that the defendant acted with
intent to kill or with conscious disregard for human life. If the




                                    6
People have not met either of these burdens, you must find the
defendant not guilty of murder.”
      In addition to instructing jurors on murder, the court
instructed jurors on killing a child under eight in violation of
section 273ab, subdivision (a). The elements included that
“defendant did an act that by its nature would directly and
probably result in the application of force to the child” and “[t]he
defendant’s act caused the child’s death.” Jurors could not find
that the act caused the death unless they concluded that “[t]he
death would not have happened without the act.”

3.    Conviction and Sentence
       Jurors found Bitson guilty of second degree murder. Jurors
also found Bitson guilty of assault on a child causing death. The
trial court sentenced Bitson to prison for 25 years to life on the
assault causing death of a child conviction and stayed a 15-year-
to-life sentence on the murder conviction.

4.    Petition for Resentencing
      Bitson filed a petition for resentencing under section
1170.95. In her petition, she checked a box stating, “At trial, I
was convicted of 1st or 2nd degree murder pursuant to the felony
murder rule or the natural and probable consequences doctrine.”
Bitson checked boxes concerning first degree felony murder, of
which she was not convicted. Bitson also checked a box
indicating that there was a prior determination that she was not
a major participant and did not act with reckless indifference to
human life. There was no such prior determination and on
appeal, Bitson does not argue otherwise. Bitson requested the
appointment of counsel.




                                     7
5.    Resentencing Trial Court Order
       The trial court denied Bitson’s petition for resentencing.
The court concluded that Bitson was ineligible for relief under
section 1170.95. The trial court did not appoint counsel or hold a
hearing. Bitson timely appealed from the order denying her
petition under section 1170.95.

                          DISCUSSION
       Senate Bill No. 1437 (2017–2018 Reg. Sess.) (Senate Bill
No. 1437) amended section 188 to provide that “[e]xcept as stated
in subdivision (e) of Section 189, in order to be convicted of
murder, a principal in a crime shall act with malice aforethought.
Malice shall not be imputed to a person based solely on his or her
participation in a crime.” (Stats. 2018, ch. 1015, § 2.) The
amendment effectively “eliminates natural and probable
consequences liability for first and second degree murder.”
(People v. Gentile (2020) 10 Cal.5th 830, 849.) In addition,
Senate Bill No. 1437 enacted section 189, subdivision (e), which
restricted felony murder liability to cases in which the defendant
was the actual killer, acted with the intent to kill, or was a major
participant in the underlying felony and acted with reckless
indifference to human life. (Stats. 2018, ch. 1015, § 3; see
Gentile, at pp. 842–843.)
       A person convicted of murder under a felony murder or
natural and probable consequence theory may petition to have
the murder conviction vacated. (§ 1170.95, subd. (a).) The
petitioner’s prima facie case consists of the following three
elements:
       “(1) A complaint, information, or indictment was filed
against the petitioner that allowed the prosecution to proceed




                                    8
under a theory of felony murder or murder under the natural and
probable consequences doctrine.
       “(2) The petitioner was convicted of first degree or second
degree murder following a trial or accepted a plea offer in lieu of
a trial at which the petitioner could be convicted for first degree
or second degree murder.
       “(3) The petitioner could not be convicted of first or second
degree murder because of changes to Section 188 or 189 made
effective January 1, 2019.” (§ 1170.95, subd. (a).)
       When a petitioner files a “complying petition,” the court
must appoint counsel if requested, “the issue is briefed[,] and
then the court makes one (not two) prima facie determination.”
(Lewis, supra, 11 Cal.5th at p. 966.) “[T]he prima facie
inquiry . . . is limited. Like the analogous prima facie inquiry in
habeas corpus proceedings, ‘ “the court takes petitioner’s factual
allegations as true and makes a preliminary assessment
regarding whether the petitioner would be entitled to relief if his
or her factual allegations were proved. If so, the court must issue
an order to show cause.” ’ [Citation.] ‘[A] court should not reject
the petitioner’s factual allegations on credibility grounds without
first conducting an evidentiary hearing.’ [Citation.]” (Id. at
p. 971.) At the prima facie stage, the trial court “should not
engage in ‘factfinding involving the weighing of evidence or the
exercise of discretion.’ [Citation.]” (Id. at p. 972.)
       “If the petitioner makes a prima facie showing that he or
she is entitled to relief, the court shall issue an order to show
cause.” (§ 1170.95, subd. (c).) In that event, the court must hold
a hearing within 60 days to determine whether to vacate the
murder conviction. (Id., subd. (d)(1).) At this third and final
stage of the proceeding, the prosecution has the burden of proving




                                    9
“beyond a reasonable doubt[ ] that the petitioner is ineligible for
resentencing.” (Id., subd. (d)(3).) Either party may present “new
or additional” evidence. (Ibid.)

A.    The Record of Conviction Establishes as a Matter of
      Law that Bitson is Ineligible for Resentencing
       Bitson argues she set forth a prima facie case for relief
because jurors may have relied on the natural and probable
consequences theory in convicting her of murder. According to
Bitson, “[t]here is nothing in the record that shows the jury relied
on the valid theory that appellant was a direct aider and abettor.”
       The record of conviction, however, shows as a matter of law
Bitson is ineligible for relief. (Lewis, supra, 11 Cal.5th at p. 972
[court may consider record of conviction in assessing whether
petitioner established a prima facie case for resentencing].)
Woods died of a blow to his liver that severed his liver into two
pieces. “Bitson, Bennett, and Woods were in their bedroom when
the fatal blow was inflicted.” (People v. Bitson, supra, B275154.)
Jurors necessarily concluded that Bitson committed an act that
caused Woods’s death when they convicted her of child abuse
because under the instructions given, jurors could convict Bitson
of child abuse only if they concluded that Bitson’s act caused
Woods’s death. Additionally, under the instructions given, jurors
could not have found that the act caused the death unless they
concluded that “[t]he death would not have happened without the
act.”
       Additionally, when the jury rejected the involuntary
manslaughter instruction, it necessarily concluded that Bitson
acted either with the intent to kill or with the conscious disregard
to the risk to human life. As set forth above, the trial court
instructed jurors: “In order to prove murder the People have the



                                   10
burden of proving beyond a reasonable doubt that the defendant
acted with intent to kill or with conscious disregard for human
life. If the People have not met either of these burdens, you must
find the defendant not guilty of murder.”
       The undisputed facts further confirm that Bitson acted
with conscious disregard for human life. The autopsy revealed
that Wood’s injuries were “ ‘too numerous to count.’ ” (People v.
Bitson, supra, B275154.) Woods suffered from starvation. Woods
died when his liver was severed into two pieces. Bitson offers no
theory under which severing a child’s liver into two pieces does
not demonstrate conscious disregard for life.
       Bitson contends it is “impossible to determine whether or
not the jury relied on the natural and probable consequences
theory in finding [her] guilty of second degree murder.” As set
forth above, Bitson’s argument ignores the import of the trial
court’s instructions and the jury’s verdict clearly rejecting a
natural and probable consequences theory of murder.
       In sum, because the record of conviction establishes as a
matter of law the absence of a prima facie case of eligibility for
resentencing under section 1170.95, the trial court’s failure to
appoint counsel for Bitson was harmless.

B.    Bitson Fails to Demonstrate Her Remaining
      Arguments are Cognizable in This Appeal From an
      Order Denying Her Section 1170.95 Petition
      During Bitson’s trial, the trial court instructed jurors: “You
need not unanimously agree, nor individually determine, whether
a defendant is an aider or abettor or a direct perpetrator. The
individual jurors themselves need not choose among the theories
so long as each is convinced of guilt. There may be a reasonable
doubt that a defendant was the direct perpetrator, and similar



                                   11
doubt th[at] he or she was the aider and abettor, but no such
doubt that he or she was one or the other.” In her direct appeal,
Bitson unsuccessfully challenged that instruction.
       Bitson attempts to renew her challenge to the same
instruction in the current appeal. Bitson did not raise this
challenge in the trial court considering her resentencing petition
and fails to argue that she can now raise it for the first time on
appeal of the denial of her section 1170.95 petition. Bitson also
fails to demonstrate that alleged instructional error is cognizable
as part of a petition for resentencing. The procedure described in
section 1170.95—the only basis for Bitson’s postconviction motion
for resentencing—does not encompass raising claims of alleged
instructional error, let alone claims that we rejected upon
Bitson’s appeal of her judgment of convictions.2
       Finally, Bitson argues that she is entitled to bring a
petition for writ of habeas corpus because her conviction was not
final at the time the Legislature amended sections 188 and 189,
codifying the amendments to the murder law. Given that this
case involves an appeal from the order denying Bitson’s
section 1170.95 petition, not a petition for writ of habeas corpus,
we need not consider whether Bitson could bring a habeas
petition, or the merits of such a hypothetical petition. To the
extent Bitson is requesting this court deem her appeal to be a
petition for writ of habeas corpus, we deny that request.




      2  In that opinion, we rejected the same challenge to the
trial court’s instruction both on the merits and because any
purported error was harmless beyond a reasonable doubt.
(People v. Bitson, supra, B275154.)




                                   12
                          DISPOSITION
     The trial court’s order is affirmed.
     NOT TO BE PUBLISHED.



                                            BENDIX, J.

We concur:




             ROTHSCHILD, P. J.




             CHANEY, J.




                                   13